DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 8 March 2021.  Claims 12 and 14-19 are pending.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 12-18 and 20 under 35 USC 103 as being unpatentable over Sweeney (US Publication no. 2012/0238886) in view of Zhang et al. (US Publication no. 2013/0226011), and of claim 19 under 35 USC 103 as being unpatentable over Sweeney (US Publication no. 2012/0238886) in view of Zhang et al. (US Publication no. 2013/0226011), further in view of Farazi et al. (US Publication no. 2010/00412173) have been fully considered and are persuasive.  Applicant has successfully argued that the Zhang et al. fails to teach or suggest adjustment of a pacing therapy in response to indication of worsening heart failure, and that neither Zhang et al. nor Farazi et al. remedy this deficiency.  Further, Applicant successfully argued that none of the applied references provide any teaching or suggesting that the adjustment of pacing therapy includes changing a pacing mode particularly from a monoventricular to biventricular mode in response to indication of worsening heart failure.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sweeney (US Publication no. 2012/0238886) in view of Min et al. (US Publication no. 2006/0276848), Sweeney (US Publication no. 2012/0238886) in view of Burnes (US 
The reference to Min et al. (US Publication no. 2006/0276848) teaches that worsening heart failure can trigger a change in a pacing therapy.  The reference to Burnes (US Publication no. 2004/0220635) obtains an indicator of worsening heart failure used to trigger application of a pacing therapy or an adjustment to a current pacing therapy.  The reference to Pastore et al. (US Publication no. 2003/0233132) detects a proxy for worsening heart failure and provides adjustment to a pacing therapy by switching the pacing mode from a monoventricular mode to a biventricular mode.

Claim Rejections - 35 USC § 112
The 35 USC 112 rejections against claims 12-20 in the previous Office action for being indefinite have been withdrawn in view of Applicant’s amendments and arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US Publication no. 2012/0238886 – previously cited) in view of Min et al. (US Publication no. 2006/0276848).
 compare the received second data transmissions to one or more thresholds, determine whether data of the received second data transmissions is indicative of a heart failure worsening episode based on the comparing (para 70 and 73; HF detection module 145 of local monitor 105 processes physiological signals from the sensors  using specified criterion such as a threshold to determine HF worsening). 
Sweeney is relied on to demonstrate the system for acquiring signals used to determine HF worsening.  While Sweeny is capable of delivering electrical stimulation therapy to the heart, wherein a delivered therapy may include pacing (para 64), Sweeney fails to teach the step of adjusting a therapy based on the determined worsening.  Min et al. describes an implantable medical device in communication with a patient’s heart (para 30).  Min et al. teach that is heart failure is worsening, then a cardiac pacing therapy may be adjusted to improve cardiac function (para 105 last 
In regard to claim 14, in Sweeney, it is considered that the external sensors 110 and 115 operate independent of the implantable device and would not adversely impact the power source of the implant.  Thus, Sweeney necessarily conserved battery power of the implantable device when sensing using external sensors 110 and 115.
In regard to claim 15, the processing circuitry of local monitor 105 in Sweeney as modified by the teachings of Min et al. enables adjustment of pacing therapy in response to the determination by the local monitor of a worsening heart failure event. 
In regard to claim 16, Sweeney is capable of acquiring information from other physiological sensors such as an electrocardiogram for analysis, which is considered to suggest that the processing circuitry of local monitor 105 for determining heart failure is capable of determining different heart rhythms and arrhythmia from the data transmitted from the sensors thereto.  However, Sweeney does not explicitly teach this feature.  Min et al. provides teaching for a microcontroller with an arrhythmia detector 234 (para 42).  Enabling a processor or controller to detect arrhythmia from sensor signal is obvious to one of ordinary skill in the since it merely applies routine and conventional activity regardless if the processor receives the data directly from the sensors or is transmitted thereto.

Claims 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US Publication no. 2012/0238886 – previously cited) in view of Burnes (US Publication no. 2004/0220635).
In regard to claim 12, Sweeney describes a system and method for detecting heart failure worsening.  Figure 1 shows the environment of the system comprising: an implantable medical device 120 with a lead 180 bearing electrodes to stimulate tissue (the stimulation may comprise pacing, para 64); external sensors 110 and 115 comprising sensors in contact with the user’s body and configured to acquire physiological signals (e.g., sensors may include a respiratory band or wearable mask, etc., para 63 and 69), wherein sensed signals may be transmitted as data (i.e., second data transmission) over link 130 (para 59 and 70); the transmitted data may be sent to and received by a local monitor device 105 which is considered to necessarily include an input/output device that receives data from link 130; the local monitor 105 also includes processing circuitry (e.g., para 76) that is configured to: receive the second data transmissions, compare the received second data transmissions to one or more thresholds, determine whether data of the received second data transmissions is indicative of a heart failure worsening episode based on the comparing (para 70 and 73; HF detection module 145 of local monitor 105 processes physiological signals from the sensors  using specified criterion such as a threshold to determine HF worsening). 
Sweeney is relied on to demonstrate the system for acquiring signals used to determine HF worsening.  While Sweeny is capable of delivering electrical stimulation therapy to the heart, wherein a delivered therapy may include pacing (para 64), 
In regard to claim 15, the processing circuitry of local monitor 105 in Sweeney as modified by the teachings of Burnes enables adjustment of pacing therapy in response to the determination by the local monitor of a worsening heart failure event. 
In regard to claim 16, Sweeney is capable of acquiring information from other physiological sensors such as an electrocardiogram for analysis, which is considered to suggest that the processing circuitry of local monitor 105 for determining heart failure is capable of determining different heart rhythms and arrhythmia from the data transmitted from the sensors thereto.  However, Sweeney does not explicitly teach this feature.  Burnes teaches that the dispersion analysis useful for determining worsening heart 
	In regard to claim 17, in Burnes, a response to the detected change in dispersion, may indicate worsening heart failure, may trigger delivery of adjustment of a drug therapy (para 47 and 52).  Modification of Sweeney to either substitute or combine the pacing therapy with a drug therapy is considered to have been obvious to one of ordinary skill in the art at the time of the invention since drug therapy is taught to be a suitable alternative equivalent and adjunct therapy for heart failure.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US Publication no. 2012/0238886 – previously cited) in view of Pastore et al. (US Publication no. 2003/0233132).
In regard to claims 18 and 19, Sweeney describes a system and method for detecting heart failure worsening.  Figure 1 shows the environment of the system comprising: an implantable medical device 120 with a lead 180 bearing electrodes to stimulate tissue (the stimulation may comprise pacing, para 64); external sensors 110 and 115 comprising sensors in contact with the user’s body and configured to acquire physiological signals (e.g., sensors may include a respiratory band or wearable mask, etc., para 63 and 69), wherein sensed signals may be transmitted as data (i.e., second data transmission) over link 130 (para 59 and 70); the transmitted data may be sent to and received by a local monitor device 105 which is considered to necessarily include  compare the received second data transmissions to one or more thresholds, determine whether data of the received second data transmissions is indicative of a heart failure worsening episode based on the comparing (para 70 and 73; HF detection module 145 of local monitor 105 processes physiological signals from the sensors  using specified criterion such as a threshold to determine HF worsening). 
Sweeney is relied on to demonstrate the system for acquiring signals used to determine HF worsening.  While Sweeney is capable of delivering electrical stimulation therapy to the heart, wherein a delivered therapy may include pacing (para 64), Sweeney fails to teach the step of adjusting a pacing therapy based on the determined worsening, wherein adjusting the pacing therapy including automatic adjustment of pacing modes by switching between a monoventricular mode and a biventricular mode.  Pastore et al. describes a cardiac rhythm management device in communication with a patient’s heart in order to track and treat progression of heart failure (para 15).  For this, Pastore et al. teaches that the device is configured to measure pulsus alternans (volumetric alternans is used by Pastore et al. as a surrogate) as a proxy for indicating worsening heart failure (para 15; wherein changes in frequency and magnitude of pulsus alternans tend to increase with worsening heart failure, as pulses alternans is linked to worsening heart failure it is therefore considered to comprise an indicator of worsening heart failure).  Detection of pulsus alternans causes the device to adjust its operation.  The example of an adjustment in operation includes automatically changing a pacing mode (para 15).  For example, Pastore et al. teaches that the device may be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references discuss pacing therapy adjustments made upon the indication of worsening heart failure:
Sharma et al. (US Publication no. 2017/0245794);
Thakur et al. (US Publication no. 2017/0100081) para 69;
Zhang et al. (US Publication no. 2017/0001005) para 95, 99;
Ghanem (US Publication no. 2010/0113889) para 88;
Sarkar et al. (US Publication no. 2010/0030293) claim 37;
Cho et al. (US Publication no. 2007/0167843) para 42;
Seijko et al. (US Publication no. 2006/0253159) para 24;
Mann et al. (US Publication no. 2006/0009810) para 103;
Yonce et al. (US Publication no. 2004/0158293) para 39;
Mann et al. (US Publication no. 2004/0147969) para 104;
Belalcazar (US Publication no. 2003/0097158) para 5;
Zhu et al. (US Publication no. 2003/0093125) para 26.





In view of the new grounds of rejection, based on amendments incorporated previously presented subject matter, this action is made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 May 2021